I concur in the result of the foregoing opinion, but I do not agree that the decision in Conant v. State, ante p. 21,84 P.2d 378, has no bearing upon the matter. It seems to me that the rule laid down by the majority in the Conant case and purporting to be arrived at by interpretation of Laws of 1937, chapter 156, p. 548 (Rem. Rev. Stat. (Sup.), § 9998-3 [P.C. § 6233-153] et seq.), to the effect that an applicant for old-age assistance, if qualified, becomes entitled to it as a matter of right and that the right vests as of the date of his or her application, would require the affirmance of the judgment in the instant case. I am content, however, to see the rule disregarded, because it is so clearly and so obviously unsound.
That very statute (chapter 156) provides, in its third section, p. 549 (Rem. Rev. Stat. (Sup.), § 9998-5 [P.C. § 6233-155]), that a person requiring old-age assistance shall make application therefor to the department of social security, and in § 5, p. 550 (Rem. Rev. Stat. (Sup.), § 9998-7 [P.C. § 6233-157]), that the department shall make an investigation of the circumstances of the applicant, and, in § 6, p. 550:
"Upon the completion of its investigation, the department ofsocial security shall decide whether the applicant is eligible for and should receive an old-age *Page 610 
assistance grant under this act, the amount of the assistance, the manner of paying or providing it and the date on which theassistance shall begin." (Italics mine.) Rem. Rev. Stat. (Sup.), § 9998-8 [P.C. § 6233-158].
How, then, can a right to receive thirty dollars per month, or, for that matter, any other sum, vest in an applicant upon the date of his or her application?
STEINERT, C.J., and SIMPSON, J., concur with ROBINSON, J.